FRANCIS X. KNUCK, Circuit Judge.
This cause came on to be heard before me upon the plaintiffs’ motion for summary judgment and the court having considered the pleadings, affidavit and depositions on file together with having heard argument of counsel for the plaintiffs and the defendant DAC Corporation and being otherwise fully advised in the premises, the court finds —
1. There is no genuine issue of any material fact, and
2. A default is hereby entered. and confirmed against the defendants Alan A. Figel and Valentine Ice Cream Company, a dissolved Florida corporation, for failure to appear and file an answer or other defensive pleading herein.
3. The plaintiffs are entitled to a final summary judgment quieting title as a matter of law.
It is thereupon ordered, adjudged and decreed that the motion for summary judgment be and the same is hereby granted.
It is thereupon further ordered, adjudged and decreed as follows —
a. The following defective and fraudulent instruments are can-celled and expunged from the public records of Dade County, Florida —
i. A purported deed recorded in official records book 8520, pages 1894 and 1895.
ii. A purported mortgage recorded in official records book 8520, pages 1896 through 1899.
Accordingly, no person shall have or claim any right, title or interest in the property therein described by virtue of said defective and fraudulent instruments.
b. That the assignment of mortgage recorded under clerk’s file no. 73R 296748 and recorded in official records book 8532 at page 319 of the public records of Dade County, Florida, is defective and as such is hereby cancelled and expunged from the public records of Dade County, Florida, and the defendant DAC Corporation or any persons having or claiming any right, title or interest in the property therein described shall have such interest voided and held for naught.
c. That the judgment in favor of Valentine Ice Cream Company, a dissolved Florida corporation, filed January 30, 1962, filed under clerk’s file no. 62R 18457 and recorded in official records *205book 3001 at page 401 of the public records of Dade County, Florida has been satisfied and is no longer a lien upon the property of the plaintiffs and that the clerk of this court is directed to indicate this satisfaction in the appropriate manner in the public records.
d. That title to:
Lot 12, block 15, BISCAYNE BEACH SECOND ADDITION, according to the plat thereof recorded in plat book 46 at page 39 of the public records of Dade County, Florida a/k/a 1461 Stillwater Drive, Miami Beach, Florida,
is quieted in the plaintiffs:
Lazarus Skolnick and Dorothy Skolnick, his wife,
who are and have been the owners in fee simple of the aforedescribed property free of the claims of the defendants or any persons claiming any right, title or interest by or through them.
e. That this court retains jurisdiction to tax such costs as may have been properly incurred by the plaintiffs in this proceeding.